McGirk, Judge.
In the obove case, I am not entirely prepared to concur in the opinion just delivered. My opinion is, that the circuit court has no power to set aside a verdict in a civil cause, unless the party aggrieved thereby applies to the court to do so; and that, so far concerns the right of the party to do so, he must do it within four days, but that he may apply four days for an extension of the time, and if his reasons for extending the time are such as in justice and equity entitle him to the extension, the court ought to grant the extension. This I hold to be true doctrine, both regarding the motion for the new trial, and the sons for the new trial, which I take to be separate things in their nature.
In this case, the motion was made in time, but the reasons were not made in time; within the time the party had the time extended, which I think the court had power to do, according to the equity existing for doing so. Tho court, then, did the act which I think it had power to do, and 1 suppose was done for just reasons, and will hold it to be so till the contrary appears, which is not the case here. For these reasons, I think the rule fora peremptory mandamus ought to be overruled.